Case 2:19-cv-00066-JRG Document 345 Filed 07/16/20 Page 1 of 1 PageID #: 34568



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC                       §
 ET AL.,                                              §
                                                      §
 v.                                                   §            Case No. 2:19-cv-66- JRG
      .                                               §
 APPLE, INC.                                          §


                              ORDER TO PURCHASE JURY MEALS

          In the interest of justice, jurors are ordered to remain together during breaks and meals in

  the above-mentioned case during deliberations. The deputy-in-charge or courtroom deputy is

  authorized to purchase meals for sequestered 8 jurors until a verdict is rendered to this Court.

          So ORDERED and SIGNED this 16th day of July, 2020.




                                                            ____________________________________
                                                            RODNEY GILSTRAP
                                                            UNITED STATES DISTRICT JUDGE
